Citation Nr: 0503122	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-28 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Service connection for porphyria cutanea tarda, claimed as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1970 
and from September 1971 to September 1975.

This matter comes to the Board of Veterans' Appeals from a 
July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that porphyria cutanea tarda 
was manifested during the veteran's active military service 
or within one year after his return from Vietnam or is the 
result of herbicide exposure.


CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred in or aggravated by 
service, nor may it be presumed to have occurred during 
service, nor is it the result of herbicide exposure in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed July 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified what 
evidence would be required to establish a reopened claim.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the July 2003 SOC contained the duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Factual Background

An August 1971 service examination report shows the veteran's 
skin was normal, and he denied a history of skin disease.  
Likewise, he denied a history of skin disease in July and 
September 1975.  The veteran's service medical records are 
silent for any complaint, treatment, or diagnosis of any skin 
disorder.  In August 1976, upon separation from service, the 
veteran's skin was normal, and he again denied a history of 
any skin disease.

The record shows that the veteran separated from service in 
September 1975.  During an August 1980 VA examination, the 
veteran did not complain of a skin disorder and his skin was 
noted to be normal.

In March 1981, the veteran underwent VA Agent Orange protocol 
examination.  The veteran reported that he had many exposures 
to herbicides, which were repeated and indirect.  He 
indicated he sometimes acquired a rash.  On examination, the 
veteran's skin was normal.

April 1994 private treatment records show the veteran 
complained of skin lesions that were then diagnosed as basal 
cell carcinoma.

In December 1996, the veteran underwent VA skin examination.  
He had a history of skin lesions on his back, arms, legs, 
forehead, and chest.  He stated that he had them for ten 
years and underwent cryosurgery on three occasions.  The 
veteran's current treatment was over-the-counter 
moisturizers.  He complained that some of the lesions bled 
with irritation.  On examination, there were multiple 
crusted, erythematous, scaly macules on his forehead, dorsal 
hands, arms, and upper chest.  There was a two-centimeter 
hypertrophic scar on the right upper back.  The diagnosis was 
actinic keratosis.

Private treatment records dated from June 1999 to August 2001 
show the veteran continued to be treated for and diagnosed 
with actinic keratosis.

In a July 2002 written statement, the veteran indicated that 
he received treatment for his skin in the early 1980s but 
that the records were no longer available.

In a January 2003 written statement, the veteran indicated 
that he believed that porphyria cutanea tarda was part of his 
skin problem since he got back from Vietnam in August 1969.

In February 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  The veteran stated 
that he served in Vietnam from August 1968 to August 1969.  
He first noticed blistering of his skin in the winter of 
1969.  He sought treatment at that time and was given creams.  
After he returned, he continued to have intermittent rash 
problems and sought treatment in service.  The veteran 
reported skin problems and treatment from 1969 to the 
present.  He used lotions and sometimes had portions of his 
skin removed.  He was never given a diagnosis by a doctor.  
They just called it a rash.  He testified that he was never 
treated for a skin condition prior to his military service.


III.  Porphyria Cutanea Tarda

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted on a presumptive basis 
for porphyria cutanea tarda manifested to a compensable 
degree within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service during the period beginning on January 
9, 1962, and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore and other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(e), 3.313 (2004).

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976, among other 
things, provided a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam era, 
not just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that nation) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975, in the case of a veteran who served in 
the Republic of Vietnam during that period).  Id.  Similarly, 
in another precedent opinion, the VA General Counsel 
concluded that the term, "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual 
duty or visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

After reviewing the entirety of the claims file, the Board 
finds that the veteran has never been diagnosed with 
porphyria cutanea tarda.  None of the medical evidence 
associated with the claims file ever shows a diagnosis of 
this disorder.  It follows that he also was not diagnosed 
with porphyria cutanea tarda within one year of returning 
from service in Vietnam, as required for presumptive service 
connection due to herbicide exposure.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

With regard to whether the evidence establishes a direct 
connection between the veteran's service and his development 
of porphyria cutanea tarda, the Board notes, again, that the 
veteran was never diagnosed with this particular disorder.  
Without a diagnosis, the Board cannot grant service 
connection.  Furthermore, his service medical records are 
silent for any complaints or findings indicative of any skin 
disorder.  Finally, the Board notes that while the veteran 
has been diagnosed with actinic keratosis and basal cell 
carcinoma, in January 1997 the RO denied his claim for 
service connection for multiple myeloma and possible soft 
tissue sarcoma.  The veteran did not appeal this decision 
and, therefore, it is final.  It is not before the Board at 
this time.

While the veteran may sincerely believe that he has porphyria 
cutanea tarda that is the result of herbicide exposure in 
service, laypersons are not considered competent to offer 
medical opinions, and testimony to that effect does not 
provide a basis upon which to establish service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Without a medical opinion that the veteran has a 
diagnosis of porphyria cutanea tarda or that any current skin 
disorder is related to service, the Board cannot grant 
service connection based only on the veteran's assertions 
that he has this or any skin disorder related to herbicide 
exposure.

As the evidence preponderates against the claim for service 
connection for porphyria cutanea tarda, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for porphyria cutanea tarda, claimed as 
due to herbicide exposure, is denied.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


